DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 and the embodiment of Fig. 3 in the reply filed on 29 June 2021 is acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2014/0001037).  Regarding claims 1 and 2, discloses a fluid distributor comprising a first conduit (30) extending along a first elongated axis, the first conduit comprising a first plurality of orifices (two or more of 31) comprising a first combined cross-section flow area, a first flow area comprising a first cross-sectional flow area taken perpendicular to the first elongated axis, and a first orifice (one of 31) of the first plurality of orifices comprises an orifice axis that is perpendicular to the first elongated axis (see Fig. 1); and a second conduit (10) extending along a second elongated axis, the second conduit circumscribing the first conduit to define a second flow area between the first conduit and the second conduit, the second conduit comprising a second plurality of orifices (two or more of 11) comprising a second combined cross-sectional flow area, and a first orifice (one of 11) of the second plurality of orifices comprises an orifice axis that is perpendicular to the second elongated axis, wherein a first angle between a direction of the orifice axis of the first orifice of the first plurality of orifices and a direction of the orifice axis of the first orifice of the second plurality of orifices is in a range from about 45 degrees to about 180 degrees (see [0009]: “diametrically opposed”).  However, Cao does not explicitly disclose the cross sectional ratios being as claimed.  Nonetheless, especially considering that the size of the orifices are recognized in [0011] as a parameter to be varied, it would have been obvious to one of ordinary skill in the art to have discovered an optimal or workable range.  Regarding claims 3 and 5, the first angle is 180 degrees (see [0009]: “diametrically opposed”).  Regarding claim 6, the first plurality of orifices are staggered relative to the second plurality of orifices in a direction of the first elongated axis (see [0011]).  Regarding claim 7, the first conduit comprises an inner circular profile taken along a cross-section perpendicular to the first axis (see Fig. 1).  Regarding claim 8, the second conduit comprises an inner circular profile taken along a cross-section perpendicular to the second elongated axis (see Fig. 1). Regarding claim 14, a second orifice of the first plurality of orifices comprises an orifice axis extending perpendicular to the first elongated axis, a third orifice of the first plurality of orifices comprises an .
Claims 1-4, 6-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Plessis (US 3,601,320).  Regarding claim 1, discloses a fluid distributor comprising a first conduit (1) extending along a first elongated axis, the first conduit comprising a first plurality of orifices (two or more of 5) comprising a first combined cross-section flow area, a first flow area comprising a first cross-sectional flow area taken perpendicular to the first elongated axis, and a first orifice (one of 5) of the first plurality of orifices comprises an orifice axis that is perpendicular to the first elongated axis (see Fig. 1); and a second conduit (2) extending along a second elongated axis, the second conduit circumscribing .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774